SHIRLEY S. ABRAHAMSON, C.J.
¶ 84. (concurring). I would affirm the orders of the circuit court denying the parents' motions to dismiss the termination of parental rights petitions.
¶ 85. I do not join the majority opinion because, in my opinion, the majority opinion rewrites Wis. Stat. § 48.355(2)(b), which sets forth mandatory requirements for dispositional orders.1
*562¶ 86. I begin by stating the procedural posture of the case.
¶ 87. The parents contend that the juiy verdict must be reversed because the dispositional orders failed to state specifically, in accordance with Wis. Stat. § 48.355(2)(b)1., the services the Department would provide them. The parents argue that the Department did not meet its statutory burden at trial of proving by clear and convincing evidence that the parents failed to meet the court-ordered conditions for the children's return. The parents explain that the Department cannot meet this burden when the circuit court did not order the Department to provide specific services to the parents.2
¶ 88. The majority opinion is defective in the following respects:
¶ 89. First, the majority opinion unnecessarily writes in broad strokes, and mistaken ones at that. The majority risks consequences — some apparent, some no doubt unforeseen — for all future termination of parental rights cases.
¶ 90. This case should be decided, in accordance with sound appellate practice, on the narrowest *563grounds.3 In doing so, I conclude, as did the circuit court, that the parents forfeited their objection to the circuit court's deficient March 30, 2004, dispositional orders. In contrast, the majority opinion chooses to "assume without deciding" that the parents did not forfeit their objection to the sufficiency of the dispositional order. Majority op., ¶ 29. The majority inexplicably bypasses this opportunity for judicial restraint.
¶ 91. Second, in interpreting Wis. Stat. § 48.355(2)(b)l., the majority fails to heed the plain words of the statute. Instead, the majority opinion rewrites the statute in violation of the doctrine of separation of powers.
¶ 92. Third, in rewriting Wis. Stat. § 48.355(2)(b)l. to render the dispositional order in the present case compliant with the statute, the majority may present constitutional problems in the future. Termination of parental rights is a severe form of state action and requires heightened legal safeguards.4 The majority lessens the legislatively prescribed protections afforded the parents.5
*564¶ 93. Fourth, the court imposes unfunded mandates on county departments of health and human services.
I
¶ 94. This case should be decided against the parents on the ground of forfeiture. Forfeiture is the failure to make the timely assertion of a right.6 A primary purpose of the forfeiture rule is to require the parties to give notice of the issue to the circuit court and allow the circuit court an .opportunity to address it.7 The forfeiture rule guards against eleventh-hour surprises.8 Here the parents and the Department worked under the terms of the dispositional orders for over four years, without any parental objection to the contents of the orders.
¶ 95. The termination proceedings at issue in the instant case were not initiated until nearly four years after the circuit court entered the dispositional orders on March 30, 2004. Majority op., ¶ 9. For four years, the parents knew the content of the dispositional orders and worked under them. Yet, as the majority explains, at no point in that time did the parents challenge the sufficiency of the dispositional order. Majority op., ¶ 39. Absent such a challenge, the court was not given the opportunity to repair the dispositional orders.
*565¶ 96. Nor did the parents raise the sufficiency of the dispositional order at trial. Indeed, the issue was not raised until the last day of the five-day proceeding, and then only by the jury, not the parents.
¶ 97. In accordance with the law, the jury was asked to answer the following question: Did the Department "make a reasonable effort to provide the services ordered by the court?" During deliberations, the jury submitted a question asking: "Are [sic] the explanation of the provisions listed as the services that were ordered by the court in [this question] of verdict?" Majority op., ¶ 11-12.9 Even then, the parents failed to register any complaint. Rather, they consented to the court's proposed response without objection. Majority op., ¶ 12.
¶ 98. An additional 30 minutes passed and the jury persisted by asking two additional clarifying questions relating to the services to be provided: "What exactly were the services ordered by the court? Are the services ordered by the court contained in the conditions of return?" In response to the jury's second question, the circuit court responded, "No." Majority op., ¶¶ 12-15.10
¶ 99. Before the circuit court sent its responses to the jury, the mother moved to dismiss the petitions on the insufficiency of the dispositional orders. The circuit court took the motion under advisement. After the *566circuit court granted judgment against the parents, the mother renewed her motion, which was denied.
¶ 100. I conclude on the basis of the facts of the present case that the parents forfeited their objection to the sufficiency of the dispositional orders. I would therefore affirm the orders of the circuit court terminating parental rights on the ground of forfeiture.
II
¶ 101. The parents argue that the dispositional orders did not meet the statutory standard set forth in Wis. Stat. § 48.355(2)(b)1., which provides that the circuit court shall issue a written order that shall contain the specific services to be provided to the child and family. Wisconsin Stat. § 48.355(2)(b) provides in relevant part as follows:
48.355(2)(b) The court order shall be in writing and shall contain:
1. The specific services to be provided to the child and family, to the child expectant mother and family, or to the adult expectant mother and, if custody of the child is to be transferred to effect the treatment plan, the identity of the legal custodian (emphasis added).
¶ 102. The general rule is that the word "shall" in a statute is presumed mandatory unless a different interpretation is needed to carry out the clear intent of the legislature.11 The majority does not dispute that "shall" is mandatory in Wis. Stat. § 48.355(2)(b)1. The court of appeals, in In the Interest of F.T., 150 Wis. 2d 216, 225, 441 N.W.2d 322 (1989), carefully analyzed the use of the words "shall" and "may" in various provisions *567in Wis. Stat. § 48.355(2)(b) and interpreted the word "shall" to be mandatory. The court of appeals' decision reflects established Wisconsin law, is persuasive, and should not be discarded.12
¶ 103. Interpreting the word "shall" as mandatory, I conclude that the dispositional orders did not meet the statutory requirements under Wis. Stat. § 48.355(2) (b)2. I attach a copy of the dispositional order for the reader's ease of following my reasoning and that of the majority. The order is a form prescribed by the Judicial Conference and its use is mandated; the form may be supplemented. See Wis. Stat. §§ 758.18, 971.025; SCR 70.153.
¶ 104. Item 4 of the form circuit court order is entitled "Conditions of supervision and/or return." The circuit court inserted various acts the parents must perform.13
¶ 105. Item 6 of the form circuit court order is entitled "Services to be provided to child and family." No services are listed by the circuit court. Furthermore, the box on the form circuit court order entitled "see court report" is not checked.14
*568¶ 106. Item 7 of the form circuit court order is entitled "Agency/person responsible for supervision/ services/case management." The letters "DHSS" were inserted by the circuit court. With item 6 left blank, item 7 does not make clear, much less specific, what services the DHSS is to provide.
¶ 107. The plain text of the statute mandates that the written court order shall contain the specific services to he provided. The majority explicitly acknowledges the obvious, stating, ". . . there was no attached court report listing the services to be provided to the children and family." Majority op., ¶ 7 (emphasis added). Thus the majority concedes that the statutory standard was not met in the present case.
¶ 108. Nevertheless, the majority soldiers on to somehow conclude that the dispositional orders in the present case did contain "specific services" as required by the statute. The majority reasons as follows: the statute does not require the order to "separately list each individual service that the Department is to provide so long as the Department is ordered to provide 'supervision,' 'services' and 'case management' and the order also provides detailed conditions that the parents must complete in compliance with the dispositional order." Majority op., ¶ 33.
¶ 109. The majority reaches the absurd and inherently contradictory conclusion that the "specific services" standard identifying the state's obligations for assistance was met by the "implicitly" required services as elucidated in the parent's obligations under conditions of return.15 See majority op., ¶¶ 34-38. The majority thus rules that orders that contain "implicitly *569stated services" satisfy the statutory requirement that orders "contain the specific services to be provided."
¶ 110. The majority's very own reasoning demonstrates that the circuit court's dispositional order does not contain the specific services to be provided to the child and family as required by Wis. Stat. § 48.355(2)(b)1.16
¶ 111. In contrast to the majority opinion, and certainly more candidly, the same circuit court judge who prepared the dispositional orders in March 2004 concluded at the termination of parental rights trial that his own orders "did not direct the provision of any services." I agree with the circuit court.
¶ 112. By deciding that the conditions for return satisfy the "specific services" requirement under Wis. Stat. § 48.355(2)(b)l., the majority has created a different statutory provision than the legislature adopted. The majority opinion violates "the principle that it is the legislature that chooses the words of a statute."17 The majority thus usurps a power not vested in this court and offends the fundamental doctrine of separation of powers embodied in the Wisconsin Constitution.18
*570¶ 113. The dispositional orders in the present case do not comply with the plain meaning of Wis. Stat. § 48.355(2)(b)l., but the parents have forfeited their challenge to the dispositional orders.
III
¶ 114. As the majority recognizes, terminations of parental rights involve " 'the awesome authority of the State to destroy permanently all legal recognition of the parental relationship.' "19 The legislature thus carefully mandated a procedure for termination of parental rights, including numerous matters to be included in a circuit court dispositional order.
¶ 115. The legislature further mandates in Wis. Stat. § 48.355(2)(d) that the circuit court shall "provide a copy of a dispositional order relating to a child in need of protection or services to the child's parent.. .."
¶ 116. The purpose of detailing the matters to be included in the order and requiring a copy of the written order to be given to the parents is to advise the parents (and others) fully about the conditions they must meet and the assistance they can expect from the Department. If, however, parents must extrapolate the services they are to be provided from various parts of the order, the notice is ineffectual. Yet notice is an essential aspect of procedural due process.
¶ 117. Still, the majority ignores the statutes requiring the circuit court to give the parents explicit, clear information. Instead the majority frustrates the statutory directives and the legislature's constitution*571ally protective intent by allowing implicit requirements to run rampant in its analysis.
¶ 118. Considerations of clarity and adherence to basic principles of due process of law lead me to conclude that the majority's interpretation of the statute and the order is inconsistent with the purpose of the statutory notice requirement and may present constitutional due process issues in the future.
IV
¶ 119. In its result-oriented effort to save the dispositional orders here, the majority seemingly allows future dispositional orders to be interpreted to impose unfunded mandates on the county. Thus the Department has won the present "battle" but may have lost the greater "war," that is, it may have lost its argument that the dispositional order should not be read to mandate that county health and human services departments "underwrite, structure, staff and provide the entire panoply of 'services' contemplated in these CHIPS cases." The Department's brief explains:
In the current state of national and regional economic recession and resulting draconian cuts in budgets for social services, it is highly unrealistic to presume that county Health & Human Services departments throughout the state, particularly those in smaller counties with smaller budgets, would have the resources to unilaterally underwrite, structure, staff and provide the entire panoply of 'services' contemplated in these CHIPS cases which range from simple parenting classes to psychosocial evaluations and ongoing drug and alcohol counseling.20
*572¶ 120. Troublingly, the majority opinion appears to do just what the Department has feared. For example, item Number 7 of the form dispositional order is entitled "Agency/person responsible for supervision/ services/case management." The majority opinion reads these words in the form as directing the Department to provide "supervision," "services," and "case management." The majority then turns to item 4 in the form dispositional order, which states "the conditions of supervision and/or return." The conditions the circuit court imposed address only the parents' obligations to meet conditions to have the child returned. From item numbers 7 and 4, the majority extrapolates that the circuit court ordered specific services be provided or "arranged" by the Department.
¶ 121. Thus, one condition for return in the circuit court order dispositional order states that "Tanya and William will go to any parenting or nurturing program set up by the worker and attend any community-based programs recommended by their worker." The condition for return imposes only an obligation on the parents to attend a program in the event that one is set up or *573recommended by their social worker. Nowhere do the dispositional orders explicitly impose an obligation on the Department about a program. Yet the majority asserts that "[ijmplicit in this condition is an order that the Department arrange for a parenting or nurturing program for the parents to attend, i.e., a specific service." Majority op., ¶ 34 (emphasis added). Other conditions imposed on the parent are similarly transformed by the majority into an order that the Department provide or "arrange for" various services.
¶ 122. There is no limit to the potential extrapolation of the Department's obligations from the conditions of return. Unless the court order explicitly enumerates the "specific services to be provided to the child and family," one can extrapolate from the conditions placed upon the parents many services that the Department becomes obligated to provide either directly or through arrangements with others.
¶ 123. Thus the majority appears to impose unfunded responsibilities on the Department, emanating from the conditions for return imposed on the parents. I do not think that the circuit court or the legislature intended this result.
¶ 124. Further, while the Department is obligated to provide various services, see majority op., ¶ 34, the majority offers only hazy guidelines as to what the obligations are, how they may be adequately satisfied, and who pays for the services. The majority fails to offer useful guidance to the circuit courts or departments about how they must now proceed.
¶ 125. In sum, I conclude that Wis. Stat. § 48.355(2)(b)1. mandates that a circuit court dispositional order must either contain the specific services the court orders or explicitly state that no services are ordered. A circuit court can order the specific services *574statutorily required, giving the Department discretion in how to provide services and the opportunity to change services as circumstances require.
¶ 126. In the instant case, although the dispositional order did not meet the statutory requirement, the parents forfeited any challenge to the dispositional order on the ground that the dispositional order did not contain the specific services to be provided.
¶ 127. For the reasons set forth above, I concur.
¶ 128. I am authorized to state that Justice ANN WALSH BRADLEY joins this opinion.
*575[[Image here]]
*576[[Image here]]
*577[[Image here]]
*578[[Image here]]

 All subsequent references to the Wisconsin Statutes are to the 2007-08 version unless otherwise indicated.
As the majority explains, the language of the 2003-04 statute is less exacting, and therefore "it is not necessary for us to determine which version of the statute controls here." Majority op., ¶ 32.


 Wisconsin Stat. § 48.415(2) allows for termination of parental rights if grounds are proved, that is, if it can be proven, among other factors, "that the agency responsible for the care of the child and family ... has made a reasonable effort to provide the services ordered by the court." See also Wis. Stat. § 48.345 (requires the court, in dispositions of a child adjudged in need of protection or services, to order an agency to provide specified services).
The parents are not asserting that the Department failed to provide them services. Rather, their complaint is only that the dispositional order did not state the specific services to be provided as required by the statute.


 State v. Castillo, 213 Wis. 2d 488, 492, 570 N.W.2d 44 (1997).


 Evelyn C.R. v. Tykila S., 2001 WI 110, ¶¶ 20-21, 246 Wis. 2d 1, 629 N.W.2d 768. See also Santosky v. Kramer, 455 U.S. 745, 753 (1982) ("The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State. Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life.")


 The majority's recognition that "termination proceedings require heightened legal safeguards" makes particularly inexplicable its choice to lower the procedural requirements under *564§ 48.355(2)(b)1. and thus the state's obligations in making a detailed and specific showing of the necessity of terminating parental rights. Majority op., ¶ 50.


 State v. Ndina, 2009 WI 21, ¶ 29, 315 Wis. 2d 653, 761 N.W.2d 612 (quoting United States v. Olano, 507 U.S. 725, 733 (1993)).


 Ndina, 315 Wis. 2d 653, ¶ 30.


 Ndina, 315 Wis. 2d 653, ¶ 30.


 The circuit court answered as follows: "The court-ordered services contained in the dispositional orders and revised dispositional orders were the conditions the parents were required to meet for return of the children." No one objected to this response.


 In contrast, the majority concludes that the services ordered by the court were contained in the conditions of return.


 In Matter of E.B., 111 Wis. 2d 175, 185-86, 330 N.W.2d 584 (1983).


 In the Interest of F.T., 150 Wis. 2d 216, 225, 441 N.W.2d 322 (1989). F.T. related to juvenile proceedings. The statute at issue in F.T. is substantially similar to the present Wis. Stat. § 48.355. At the time of F.T., the statute covered both CHIPS and juvenile proceedings. The reasoning of F.T. regarding the mandatory nature of the word "shall" in the statute is still applicable to the present statute covering CHIPS cases.


 These conditions are based on the recommendations set forth in a Memo dated March 23, 2004, that the Sheboygan Department of Health and Human Services provided to the circuit court.


 A court report prepared by the Department in connection with the CHIPS proceedings stated that "[t]he family will receive services through Sheboygan County Department of Human Services Child Protection Ongoing Unit."


 If the conditions of return are the same as the specific services to be provided, as the majority asserts, it is superfluous *569for the form dispositional order to separate services and conditions. The form, as well as the statute, undercuts the majority's reasoning.


 The majority's fallacious interpretation is demonstrated by examining Wis. Stat. § 48.355(2)(b)7., which provides that the written court order shall contain "a statement of the conditions with which the child or expectant mother is required to comply." By construing the conditions mandated by Wis. Stat. § 48.355(2)(b)7. as the specific services required by Wis. Stat. § 48.355(2)(b)1., the majority merges two subsections and treats them as synonymous.


 Burbank Grease Servs., LLC v. Sokolowski, 2006 WI 103, ¶ 25, 294 Wis. 2d 274, 717 N.W.2d 781.


 "The separation of powers doctrine is violated when one branch interferes with the constitutionally guaranteed exclu*570sive zone of authority vested in another branch." Martinez v. DILHR, 165 Wis. 2d 687, 697, 478 N.W.2d 582 (1992).


 Majority op., ¶ 49 (quoting Evelyn C.R., 246 Wis. 2d 1, ¶ 20) (internal citations and quotations omitted).


 Petitioner-Respondent-Petitioner's Brief at 11.
*572In its reply brief the Department further explains its position as follows:
[T]here is not a statutory duty for the Department to formally provide services which are often in fact provided by other agencies .... Common sense recognizes that it [is] a rare social services department which has the resources to provide the complex multitude of classes, counseling resources, and, at times, inpatient treatment which parents in a CHIPS action may require to bring their parenting conduct to an acceptable level. That has certainly not been the case here, where a vast majority of the services given to the parents were supplied by agencies — some governmental, some non-profit, some funded partly by county funds — other than the Department.
Petitioner-Respondent-Petitioner's Reply Brief at 6-7.